Citation Nr: 1635067	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a higher rating for left knee disability, which is currently evaluated as 10 percent prior to April 30, 2013, 100 percent disabling from April 30, 2013, to June 1, 2014, and 30 percent thereafter. 

2. Entitlement to a rating in excess of 10 percent for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1992, with ACDUTRA service from June 1967 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, which continued a 10 percent rating for status post arthroscopy left knee.  A March 2015 rating decision granted a 100 percent rating following a total left knee replacement from June 1, 2013 to May 31, 2014, and assigned a 30 percent rating thereafter. 

In January 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the January 2016 hearing, the Veteran indicated that there may be outstanding treatment records from the following providers: Care Center, Dr. Blessey, and Jefferson Orthopedics (although he indicated that Jefferson Orthopedics records may be unavailable due to Hurricane Katrina.  The undersigned Veterans Law Judge held the Veteran's record open for 60 days to provide the Veteran the opportunity to secure these medical records.  However, updated medical records from these facilities were not submitted.  In addition, the Board notes that the Veteran reported treatment by Dr. Palmisano (and records from Ochsner reflect referral from Dr. Palmisano), but it does not appear that Dr. Palmisano's treatment records have been associated with the Veteran's virtual file.  Accordingly, any outstanding treatment records should be secured on remand.  

The record indicates that the Veteran failed to report to a March 2015 VA examination for his left knee condition.  At the hearing, the Veteran testified that he did not show for the examination due to hospitalization and the fact that he had communicated telephonically with VA personnel who advised him he did not need to report for his VA examination.  In May 2016, the Veteran submitted a statement and medical records establishing that he was hospitalized in March 2015 for blood loss and a syncopal episode.  He was discharged from the hospital only days before the scheduled VA examination.  Therefore, the Board finds that the Veteran has shown good cause for failing to report to his scheduled VA examination.  As such, the Veteran should be afforded a new examination assessing the current severity of his left knee disability.  

At the hearing, the Veteran indicated that he wears a knee brace and has a history of falling due to his knee disability.  See Hearing Transcript pgs. 19-22.  As a separate rating may be warranted for knee instability, the examiner should conduct knee stability testing on remand.  

The Veteran also testified that he stopped working due to "aggravated knee pain."  See Hearing Transcript pg 16.  The Board finds that the Veteran's testimony reasonably raises the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, an opinion addressing the Veteran's functional impairment should also be obtained on remand.

In addition, the Veteran should be afforded a new VA examination for his back disability.  The most recent VA examination for the Veteran's back was conducted in February 2015, where the examiner tested that Veteran's range of motion.  However, he failed to identify the Veteran's range of motion with respect to each of the following:  active motion, passive motion, weight-bearing, and non-weightbearing.  38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), slip op. at pp.12-14.  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

In addition, the Veteran testified during the hearing that he experienced numbness in the lower extremities.  Private treatment records dated in 2012 also note these complaints in regards to back treatment.  Accordingly, the back examination should include a thorough neurological component.

Accordingly, the case is REMANDED for the following actions:

1. Please send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that he complete and return that form.

2. Please contact the Veteran and obtain any necessary authorizations for all medical records, VA and non-VA, regarding treatment for left knee and back disabilities, including any outstanding treatment records from:

a. Care Center
b. Dr. Blessey
c. Jefferson Orthopedics (if available); and 
d. Dr. Palmisano

After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

3. After completion of the foregoing, please schedule the Veteran for an appropriate VA orthopedic and neurological examinations to determine the nature, extent and severity of his service-connected left knee and back disabilities.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's left knee and back disabilities.  

a. The examiner is specifically requested to test the left (and right) knee and back for pain on:

i.      active motion;
ii. passive motion, 
iii. in weight-bearing; and 
iv. nonweight-bearing 

With respect to the knee, the ranges of motion of the opposite (right) undamaged joint should also be tested.

b. The examiner should also test for instability of the left knee; and

c. The examiner is requested to address the Veteran's complaints of numbness and tingling in the lower extremities (see June and July 2012 treatment records from Ochsner NSMC Pain Management) and indicate the nature and severity of any neurological findings related to his service-connected low back disability. 

d. The examiner is also requested to specifically identify the functional impact that the Veteran's service-connected left knee and back disabilities, both standing alone and taken together, have on his ability to work.  It would be helpful for the examiner to consider the Veteran's level of education, special training, and previous work experience; and assess the type or types of employment in which the Veteran would be capable of engaging considering his current service-connected disabilities.

In doing so, the opinion provider is asked to disregard the Veteran's age or any impairment caused by other service-connected or nonservice-connected disabilities. 

The opinion provider is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, readjudicate the claims, to include consideration of a separate compensable evaluation for knee instability and entitlement to a total rating based on individual unemployability under Rice.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




